Citation Nr: 0917013	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, as a separate entity from and secondary to 
neurological manifestations of the Veteran's service-
connected pain disorder.  

2. Entitlement to a rating in excess of 30 percent for 
neurological manifestations of pain disorder.

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is the subject of a separate decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1944 to June 1946.  
These matters were originally before the Board on appeal from 
November 1994 (pain disorder) and August 2005 (psychiatric 
disability) rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2004, the Board issued a decision that denied the 
Veteran's claim for an increased rating for a pain disorder, 
manifested by headaches, associated with psychological 
factors and a history of traumatic encephalopathy.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2005, the 
Court issued an order that granted a Joint Motion for Remand 
to the Board (Joint Motion) filed by counsel for both 
parties, vacated the Board's March 2004 decision, and 
remanded the matter of the evaluation of pain disorder to the 
Board for action in compliance with the Joint Motion.  The 
matter was remanded by the Board for additional development 
in November 2005.  

In June 2006, a Travel Board hearing was held before the 
undersigned on the issue of service connection for 
depression.  A transcript of the hearing is of record.  In 
September 2006, the Board granted a motion to advance the 
Veteran's case on the Board's docket due to his advanced age.

In separate decisions issued in October 2006 (issued 
separately because the Veteran was previously represented by 
different agents for each issue), the Board denied service 
connection for depression and denied a rating in excess of 30 
percent for pain disorder.  The Veteran appealed these 
decisions to the Court.  In September 2007, the Court issued 
an order that vacated both October 2006 Board decisions and 
remanded the matters on appeal for readjudication consistent 
with the instructions outlined in the September 2007 Joint 
Motion by the parties.  In July 2008, the Board remanded the 
case for further development of the evidence.

The Board notes that the issues were originally characterized 
as service connection for depression as secondary to service-
connected pain disorder and an increased rating for pain 
disorder, as manifested by headaches associated with 
psychological factors and a history of traumatic 
encephalopathy.  Upon review of the record after remand, the 
Board finds that the issues are more appropriately 
characterized as above.  Specifically, the evidence shows the 
Veteran has two separate disabilities - a neurological pain 
disorder manifested by headaches and a separate psychiatric 
diagnosis.  Hence, the Board has recharacterized the issues 
accordingly and will further explain the basis for this 
change in the decision below.  It is notable that this 
recharacterization of the issues does not prejudice the 
Veteran as it potentially provides for separately compensable 
ratings based on neurological and psychiatric disabilities.

To the extent the evidence raises a claim of service 
connection for chronic fatigue syndrome as a separately 
ratable disability, the RO has not adjudicated such a claim 
and the Board does not have jurisdiction to address the 
matter.  Hence, it is referred to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is shown to have chronic adjustment disorder 
with mixed emotional features; competent evidence relates the 
chronic adjustment disorder with mixed emotional features to 
neurological manifestations of service-connected pain 
disorder.

2. It is not shown that at any time during the appeal period 
the Veteran's neurological manifestations of pain disorder 
were manifested by headaches causing very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.   


CONCLUSIONS OF LAW

1. Service connection for chronic adjustment disorder with 
mixed emotional features as secondary to (and separately 
ratable from) neurological manifestations of service-
connected pain disorder is warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2008).

2. A rating in excess of 30 percent for neurological 
manifestations of pain disorder is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.124a, Code 8100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for a psychiatric 
disability, inasmuch as the determination below constitutes a 
full grant of the claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.  

The Court has outlined the notice that is necessary in a 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  The Court held, in essence, that 
the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  While he 
did not receive complete notice prior to the initial rating 
decision (as the VCAA had not yet been enacted), an August 
2008 letter provided essential notice under Vazquez-Flores. 
 A December 2008 supplemental statement of the case 
readjudicated the matter after the Veteran and his attorney 
had an opportunity to respond to the August 2008 letter.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (finding that a timing defect can be cured 
by notice followed by readjudication of the claim by the 
Agency of Original Jurisdiction).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 1998, October 
1998, May 1999, April 2003, and October 2008.  VA also 
scheduled an examination in February 2006 for which the 
Veteran failed to report.  The Board notes that its July 2008 
remand asked the examiner to note several prior medical 
records and to comment on what constitutes a characteristic 
or completely prostrating attack of headaches.  The October 
2008 VA neurological examiner did not specifically discuss 
the noted treatment records and did not provide comment on 
what constitutes a prostrating attack.  The Board finds that 
even though these questions were not specifically answered 
the October 2008 VA neurological examination was adequate and 
substantially complied with the July 2008 remand 
instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes); see also Dyment v. West, 13 Vet. App. 
141 (1999) (finding that remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where there is substantial 
compliance with the Board's remand instructions).  In 
determining that the Veteran's headaches were not 
prostrating, the examiner explained the nature and 
characteristics of the Veteran's headaches; by providing such 
explanation along with the conclusion that his headaches were 
not characteristically prostrating, he essentially responded 
to the Board's question.  Additionally, while the examiner 
did not discuss the noted medical treatment records, the 
Board's remand instructions had only stated to note the 
records; the examination report and November 2008 addendum 
opinion make clear the examiner reviewed the Veteran's claims 
file; hence, the evidence indicates he considered the 
identified medical records.  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

B.	Factual Background

In his January 1997 VA Form 9, Substantive Appeal, the 
Veteran reported that he had not been free of pain in his 
head, neck, and upper left quadrant of his back since 
service.  He reported his pain was now constant.

Private medical records dated from March to July 1998 show 
that the Veteran presented in March 1998 with complaint of 
head pain and left-sided neck and shoulder pain.  The 
physician had not seen the Veteran for several years, and 
noted that the Veteran had not had a work-up for his pain in 
approximately 20 years.  The pain had now worsened.  Upon 
examination, the Veteran experienced mild pain along the 
spine in the thoracic and subscapular bursa area.  He was 
assessed with chronic headache with radiation of pain into 
the trapezius on the left.  The additional medical records 
concerned treatment for diabetes and hypertension. 

On August 1998 VA psychological evaluation, the Veteran 
reported a history of chronic and severe headaches that 
radiated down the left side of his neck, shoulder, and back.  
He claimed that his pain reached a level of frequency and 
severity that he became unable to function properly in his 
job and retired in 1979.  He reported no organic intellectual 
or cognitive impairment.  He had situational anxiety and 
depression related to financial and health problems but 
denied all other psychiatric symptoms.  He reported sleeping 
6 to 8 hours a night without any insomnia.  Objective 
findings were negative.  Memory was intact and concentration 
was adequate.  Fund of general information, abstract 
thinking, and judgment were intact.  The examiner reviewed 
the Veteran's records and observed that traumatic 
encephalopathy had been diagnosed in 1951, but that the 
record contained no modern diagnostic testing of the brain.  
The examiner found that a differential diagnosis of the case 
would involve three diagnoses: a pain disorder (headaches) 
associated with traumatic encephalopathy, a pain disorder 
associated with psychological factors as well as traumatic 
encephalopathy, and a pain disorder associated with 
psychological factors.  The examiner recommended a 
neurological evaluation.

On October 1998 VA neurological examination, the Veteran 
complained of headaches that radiated to the neck and left 
shoulder and spine.  He had no other neurological complaint 
associated with the headaches.  His headaches had increased 
over a period of 20 to 30 years and he had begun to have 
significant debilitating symptoms 15 years prior, with severe 
fatigue and generalized weakness that prevented him from 
working effectively.  The pain and the fatigue now 
compromised his activities of daily living; however, his 
intellect was not compromised.  Evaluations of the high 
cortical functions and the cranial nerve examination were 
negative.  Muscle strength was intact, and upper extremity 
sensory examination and deep tendon reflexes were normal.  

The examiner commented that it would be difficult to evaluate 
the possibility of an organic encephalopathy secondary to 
trauma at this point.  The Veteran appeared to be cognitively 
intact.  However, a severe trauma could lead to a post 
concussive syndrome that caused chronic headaches.  The 
examiner recommended that the Veteran undergo a formal 
neuropsychological evaluation and an EEG.  He believed that 
the diagnosis of chronic pain syndrome with mixed medical and 
psychological components appeared appropriate.

In a February 1999 addendum, the VA psychologist noted that 
the Veteran had undergone an EEG and that the results were 
negative for any typical encephalopathic patterns, 
lateralized abnormalities, or epileptic discharges.  However, 
negative EEG findings did not rule out the possibility that a 
significant head trauma could lead to a post concussive 
syndrome that caused chronic headaches.  The examining 
physicians had reviewed the file and determined that the most 
appropriate diagnosis was pain disorder (headaches) 
associated with psychological factors and a general medical 
condition (traumatic encephalopathy).

In a March 1999 letter, the Veteran's private physician, Dr. 
S. A. M. wrote that he had followed the Veteran for the past 
seven years.  During this time, the Veteran had suffered from 
chronic fatigue syndrome, chronic pain syndrome, diabetes 
mellitus, and hypertension.  He believed the chronic pain and 
chronic fatigue indeed may have had their etiology from the 
in service head injury.  The physician commented the Veteran 
was unable to perform meaningful work due to his headaches 
and back pain.  He commented that "[a]s with any chronic 
fatigue patient, there certainly is some associated 
depression, which indeed could be related back to his injury, 
but there would be no way to determine this definitively."

On March 1999 VA neuropsychological consultation, the Veteran 
reported recurrent headache pain since service that was now 
nearly constant.  Only part of the neurobehavioral cognitive 
status examination and the Rey-Osterrieth Complex Figure Test 
could be administered because the Veteran appeared to suffer 
an attack of weakness or fatigue and could not continue.  He 
stated that the examination procedure was too stressful.  The 
available test data were insufficient to support a conclusion 
for or against traumatic encephalopathy.  The examiner 
commented that the Veteran performed above average for his 
age on the testing, that he appeared to have been successful 
with his education and career, and that neither he nor anyone 
else had noticed cognitive losses after the blow to the head.  
The examiner opined that it was unlikely that the Veteran had 
a clinically significant traumatic encephalopathy.  Rather, 
he appeared to have a substantial pain problem.  As to the 
attack that ended the examination, the Veteran may have a yet 
undiagnosed condition that depleted his energy, or he may 
have a histrionic disorder, as some elements of his self-
presentation were consistent with that disorder.

On May 1999 VA psychiatric examination, the examiner stated 
that the February 1999 report had failed to include a Global 
Assessment of Functioning (GAF) score for the Veteran's Axis 
I diagnosis of pain disorder associated with psychological 
factors and a general medical condition.  A GAF score of 65 
was assigned, representative of some difficulty in social and 
occupational functioning, but generally functioning well with 
meaningful interpersonal relationships.  The examiner also 
added diagnoses of histrionic personality traits (Axis II) 
and headaches, history of head injury (Axis III).

On April 2003 VA medical examination, the Veteran reported 
that he was being followed by his private physician for pain, 
hypertension, and diabetes.  He used prescription medication 
for his headaches and neck pain.  The pain was most severe in 
the back of his head and neck.  Physical examination was 
essentially negative other than tenderness of the neck at C3-
T1 and pain with extension.  Cranial nerves were intact.  A 
private September 2002 CT scan of the head showed a mild 
degree of generalized cerebral/cerebellar atrophy with 
scattered foci suggestive of lacunar ischemia/infarction.  
The diagnosis was pain disorder associated with psychological 
factors and a general medical condition.  

On April 2003 VA psychiatric examination, the Veteran 
reported no history of psychiatric treatment or medication.  
His main complaints were continued pain and fatigue.  He felt 
tired and exhausted most of the time and stated that fatigue 
limited his activities.  He denied all psychiatric symptoms.  
He reported sleeping six to eight hours a night.  He could 
maintain personal hygiene and activities of daily living.  
Objective findings were negative.  Attention, concentration, 
thinking, and judgment were intact.  The diagnosis was pain 
disorder associated with psychological factors and a general 
medical condition.  

At the February 2007 DRO hearing, the Veteran reported that 
he has always been in pain and that for many years he would 
divert his energy into his work to sublimate the pain; 
however, he reached a point where he could not take the pain 
anymore and had to retire.  He reported the pain manifested 
as a headache that radiated into his back and shoulders.  

On October 2008 VA psychiatric examination, the Veteran 
reported feeling down and depressed about his pain and lack 
of ability to do activities in which he used to engage.  He 
reported his mood was depressed much of the time because of 
his pain.  The examiner concluded that the Veteran suffers 
from a chronic pain syndrome that has been contributed to by 
both medical and emotional features.  The examiner was unable 
to make a diagnosis of major depression.  He noted the 
Veteran derived pleasure from his relationship with his wife, 
did not feel hopeless, worthless or guilty, and described 
that together with his wife they were not helpless.  He also 
found pleasure in reading and hearing about the 
accomplishments of his family members.  He did not have any 
neurovegetative symptoms; specifically, his appetite was 
good, he slept well, he did not have crying spells, and his 
mental concentration was good.  He had never experienced 
suicidal ideation and he had never seen a psychiatrist for a 
mood disorder or taken antidepressant medications.  The 
examiner appreciated the losses the Veteran had suffered and 
his mixed emotions and found that he experienced dysphoria, 
sadness, profound sense of loss, and worry/anxiety.  He noted 
these symptoms together would represent dysthymic disorder, 
except for the absence of neurovegetative symptoms.  Hence, 
the examiner concluded the Veteran's condition was most 
accurately described as chronic adjustment disorder with 
mixed emotional features.  He concluded it was "more likely 
than not that his service-connected pain contributes to this 
chronic dysphoric state, and conversely, it is more likely 
than not that this dysphoria in turn worsens his pain 
condition (emotional factors contributing to the pain)."  

On October 2008 VA neurological examination, the Veteran 
reported a history of headaches for 64 years.  The headaches 
varied in intensity, were present all the time, but were 
generally diffuse and radiated down his neck.  The pain was 
an aching, sometimes pounding pain, but was not sharp or 
stabbing.  When taking medication, the headaches were about 
5-6 on a 10 pain scale; they were much worse when he was not 
taking medication.  He reported that after his discharge from 
service, he got a degree in Business Administration and 
progressed to being the Vice President of a savings and loan 
association in 1966.  He retired in 1978 and wrote a couple 
of books thereafter.  Currently, most days he is only able to 
accomplish basic functions and that if he can get in one to 
two hours of activity during the day, it is a good day.  He 
forced himself to get out of bed every day, and there is 
generally not a time when he does not get out of bed.  He 
believed that if he was not taking his medication, he would 
often be debilitated by the headaches.  He reported having 
tiredness and chronic fatigue, which prevented him from 
getting outdoors anymore.  He reported being incapacitated 
for functional life and needing aid from his wife to perform 
his activities of daily living.  His disabilities included 
diabetes and a left leg amputation about two years 
previously.  

Physical examination revealed the Veteran was in no apparent 
distress. Cranial nerve examination revealed pupils that were 
equal and reactive to light, full visual fields, slight 
decrease in upgaze, good masseter tone, and symmetric facial 
movements.  After examining the Veteran and reviewing the 
claims file, the examiner noted that the Veteran had a remote 
history of head trauma 60 years previously.  He stated that 
while the Veteran stressed his decreased functional capacity 
that he attributed to his headaches and chronic pain, these 
symptoms from a functional perspective were not nearly as 
prominent during the three decades after the head trauma:  

While it is difficult to correlate his functional 
impairment at present to a remote event wherein he 
appeared to function in an above average capacity 
for a long intervening time, it is also 
potentially difficult to account for his current 
symptoms to another etiology, though this is 
entirely plausible and cannot be discounted.  The 
difficulty arises since the original injury is 
normally static or non-progressive, while his 
symptomatology appears to have progressed, 
especially in his recent years.  

A November 2008 addendum by the VA neurological examiner 
states that the examiner asked the Veteran several times 
about the characteristics of his headaches and noted that 
the Veteran was not able to relate specific attacks that 
were characteristic or completely prostrating.  Hence, the 
examiner concluded it was more likely than not that he did 
not experience such types of attacks.  Based on his 
examination of the Veteran, the examiner concluded that it 
was more likely than not that the Veteran did not suffer 
from a chronic fatigue syndrome associated with his history 
of headaches and remote head trauma.

C.	Legal Criteria and Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection - Psychiatric Disability

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred. 
As the Veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, since it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Board notes that the Veteran's service connection claim 
was originally for depression.  However, the October 2008 VA 
examiner found the Veteran did not meet the criteria for a 
diagnosis of major depressive disorder, but did meet the 
criteria for diagnosis of chronic adjustment disorder.  As 
major depressive disorder and chronic adjustment disorder are 
rated under the same general psychiatric criteria, the Board 
finds the Veteran is not prejudiced by the Board expanding 
his claim to include consideration of service connection for 
chronic adjustment disorder and for granting his claim on 
this basis.

As the Veteran has established service connection for a pain 
disorder based on neurological manifestations and the October 
2008 VA examiner diagnosed chronic adjustment disorder with 
mixed emotional features, what remains to be shown is that 
current chronic adjustment disorder was caused or aggravated 
by neurological manifestations of his service-connected pain 
disorder.  The October 2008 VA examiner concluded that the 
Veteran's pain disorder contributed to his chronic adjustment 
disorder with mixed emotional features and that it is more 
likely than not that symptoms of dysphoria worsened his pain 
condition.  Other VA and private medical records throughout 
the appeal period support this conclusion as they note that 
psychological symptoms are related to the service-connected 
pain disorder.  Hence, the evidence supports the Veteran's 
claim that his chronic adjustment disorder is secondary to 
his service-connected pain disorder, and service connection 
for chronic adjustment disorder is warranted.  Notably, the 
matter of the [separate] rating of chronic adjustment 
disorder will be initially addressed by the RO when it 
implements the Board's grant of service connection for such 
disability.  

Increased Rating - Pain Disorder 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  For the increased 
rating claim adjudicated herein, the Board finds that the 
record does not reflect any distinct period of time during 
the appeal period when the criteria for the next higher 
rating were met.   

The Veteran's pain disorder was initially assigned a 30 
percent schedular rating pursuant to 38 C.F.R. § 4.124, Codes 
8045-9304, which evaluates brain disease due to trauma.  
Under Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
codes specifically dealing with such disabilities, with 
citation of a hyphenated code.  The Board notes that the 
rating criteria for Code 8045 were recently revised effective 
October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).  
However, the announcement of the final regulation 
specifically states that the new criteria apply "to all 
applications for benefits received by VA on or after October 
23, 2008" (italics for emphasis added) and that a Veteran 
rated under the traumatic brain injury criteria in effect 
prior to that date may request review under the revised 
criteria.  As the Veteran has not requested such review and 
his claim for increase was received prior to October 23, 
2008, it is not necessary for the Board to consider the 
criteria in effect from October 23, 2008 in adjudicating his 
claim. 

Since the initial rating was assigned, the Veteran's pain 
disorder was found to include psychiatric manifestations and 
has over the years been alternatively rated under Code 9422 
for psychiatric manifestations and Code 8100 for neurological 
manifestations.  When a single disability has been diagnosed 
both as a physical condition and a mental disorder, the 
rating agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  See 38 C.F.R. § 4.126(d).  The evidence clearly 
shows that the Veteran's symptoms of headaches are separate 
from his symptoms of dysphoria and anxiety and that the 
rating for headaches would not account for these psychiatric 
symptoms.  Hence, the record reflects two distinct 
disabilities as the psychiatric disorder is a separate 
disability that is secondary to the neurological 
manifestations of the pain disorder.  Based on the Veteran's 
separate claim of service connection for a psychiatric 
disability as secondary to the pain disorder and the positive 
findings above on that issue, the Board finds that the 
Veteran's pain disorder is most appropriately rated under 
Code 8100.  Rating the Veteran's pain disorder under Code 
9422 would violate the prohibition against pyramiding as the 
same psychiatric symptoms would be rated twice.  38 C.F.R. 
§ 4.25.  The Veteran is not prejudiced by the Board treating 
his claim in this manner as it affords him two separate 
ratings and is more favorable to him.  

The neurological component of the Veteran's pain disorder is 
most appropriately rated under 38 C.F.R. § 4.124a, Code 8100 
for migraine headaches.  Migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months are rated 30 percent 
disabling.  Migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are rated 50 percent disabling.  
38 C.F.R. § 4.124a.  

Initially, the Board notes that the Veteran has contended 
that his headaches radiate into his back and left shoulder.  
A July 1998 rating decision denied claims of service 
connection for left shoulder and back pain.  When evaluating 
the Veteran's headache disorder, these denials of service 
connection preclude the Board from considering any effect the 
Veteran's headaches may have on his back and left shoulder.

After considering the evidence of record under the criteria 
of Code 8100, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran has very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The evidence 
throughout the appeal period shows the Veteran's headaches 
have been severe, diffuse in pain, and radiate into his neck.  
He has noted the headaches cause fatigue and general weakness 
and affect his daily activities.  However, there is no 
evidence he experiences very frequent completely prostrating 
attacks.  Notably, he takes medication daily and reports that 
with the medication his headaches are managed at a 5-6 pain 
level.  He has reported getting out of bed on a daily basis 
and having only infrequent periods where he needs to stay in 
bed.  All examinations and testing throughout the appeal 
period have noted that his headaches have not affected his 
cognitive functions.  After asking the Veteran several times 
about the characteristics of his headaches, the October 2008 
VA examiner was unable to elicit symptoms that would have 
shown the Veteran had specific attacks of characteristic or 
completely prostrating attacks.  He concluded it was more 
likely than not that he did not experience such attacks.

While statements in his January 1997 substantive appeal, on 
August 1998 VA mental disorder examination, on October 1998 
VA neurological examination, and the March 1999 private 
opinion from Dr. S. A. M. indicate that he retired in 1979 
because of debilitating symptoms of pain and fatigue, the 
record reflects he continued to write two books for many 
years after his retirement.  While his symptoms may have 
affected his ability to complete the job he had been doing 
for years, it clearly did not prevent him from engaging in 
otherwise gainful activity.  Hence, this evidence does not 
show such completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While he has 
noted that he has difficulty performing functions of daily 
living and only engages in a few hours of activity a day, it 
appears from the record that many of these difficulties 
result from his multiple nonservice-connected disabilities, 
including his left leg amputation, and back, and left 
shoulder pain, rather than solely from headache 
manifestations of pain disorder.  

To the extent the Joint Motion suggests the possibility of 
alternatively rating the Veteran's pain disorder under the 
criteria for chronic fatigue syndrome (38 C.F.R. § 4.88b, 
Code 6354), the October 2008 VA examiner specifically opined 
in his November 2008 addendum opinion that it was more likely 
than not that the Veteran did not suffer from chronic fatigue 
associated with his headaches or in service head trauma.  The 
Board notes the March 1999 opinion of Dr. S. A. M. that 
chronic fatigue "may indeed" be related to the in service 
head trauma; however, this opinion lacks probative weight as 
it is phrased in terms that are general and speculative.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).  The 
November 2008 VA examiner's opinion is phrased in more 
certain terms and holds more probative value as to whether it 
would be appropriate to consider the Veteran's pain disorder 
under the alternative criteria for rating chronic fatigue 
syndrome.  As this opinion concludes that any chronic fatigue 
is not associated with the Veteran's pain disorder it would 
thus be inappropriate to rate the disability under these 
criteria.
In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis. Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating. First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected neurological manifestations of pain disorder is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for such a 
disability shows that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that he has 
required frequent hospitalizations for his neurological 
manifestations of pain disorder.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to this disability.  The Board notes the Veteran's 
statements that he retired from his job because he could no 
longer deal with the pain.  However, it is notable that the 
pain he refers to is not limited to his headaches, it also 
includes pain in his left shoulder and back.  As noted, any 
symptoms related to the left shoulder and back cannot be 
considered in rating the pain disorder as claims of service 
connection for left shoulder and back conditions have 
previously been denied.  Additionally, it is notable that 
subsequent to his retirement, the Veteran continued to engage 
in gainful activity by publishing two books.  As previously 
noted, the Veteran's headaches have not been shown to affect 
his cognitive functioning and he reported on October 2008 VA 
examination that he continues to derive pleasure from 
reading.  Hence, statements during the appeal period do not 
indicate that his service-connected neurological 
manifestations of pain disorder caused him 'marked' 
interference with employment (beyond that contemplated by the 
applicable rating criteria) or frequent hospitalizations, or 
other factors of like gravity such that application of the 
regular schedular standards is rendered impracticable.  

In short, there is nothing in the record to indicate that the 
service-connected neurological manifestations of pain 
disorder caused impairment with employment during the appeal 
period under consideration over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

As a preponderance of the evidence is against a finding that 
neurological manifestations of the Veteran's pain disorder 
are productive of very frequent completely prostrating and 
prolonged attacks of headaches productive of severe economic 
inadaptability, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.


ORDER

Service connection for chronic adjustment disorder with mixed 
emotional features is granted.

A rating in excess of 30 percent for neurological 
manifestations of chronic pain disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


